UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6149



MICKEY L. PHILLIPS,

                                              Plaintiff - Appellant,

          versus


DARNELY R. HODGE, Superintendent; WALTER J.
MINTON, Assistant Superintendent; CHARLES
DAVIS, Captain,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-569)


Submitted:   April 11, 2002                   Decided:   May 10, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mickey L. Phillips, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mickey L. Phillips appeals from the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint.     The district court assessed an initial partial

filing fee in accordance with 28 U.S.C.A. § 1915(b)(1) (West Supp.

2001), and directed that Phillips submit evidence that he exhausted

his administrative remedies, and either pay the fee or submit a

statement under penalty of perjury that he had insufficient assets

to pay the fee.    When Phillips failed to respond to this order, the

district court dismissed the case without prejudice.      Finding no

abuse of discretion, we affirm the district court’s order.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                   2